Name: 80/1320/EEC: Commission Decision of 17 December 1980 approving a programme for fruit processing in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D132080/1320/EEC: Commission Decision of 17 December 1980 approving a programme for fruit processing in Belgium pursuant to Council Regulation (EEC) No 355/77 (Only the French and Dutch texts are authentic) Official Journal L 380 , 31/12/1980 P. 0013 - 0013++++COMMISSION DECISION OF 17 DECEMBER 1980 APPROVING A PROGRAMME FOR FRUIT PROCESSING IN BELGIUM PURSUANT TO COUNCIL REGULATION ( EEC ) NO 355/77 ( ONLY THE FRENCH AND DUTCH TEXTS ARE AUTHENTIC ) ( 80/1320/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 355/77 OF 15 FEBRUARY 1977 ON COMMON MEASURES TO IMPROVE THE CONDITIONS UNDER WHICH AGRICULTURAL PRODUCTS ARE PROCESSED AND MARKETED ( 1 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS , ON 5 AUGUST 1980 , THE BELGIAN GOVERNMENT FORWARDED A PROGRAMME FOR FRUIT PROCESSING ; WHEREAS THIS PROGRAMME RELATES TO THE RATIONALIZATION AND MODERNIZATION OF THE PROCESSING INDUSTRY ( ESPECIALLY BY INCREASED AUTOMATION OF PRODUCTION PROCESSES , DIVERSIFICATION OF PRODUCTS AND THEIR PACKAGING , AND ELIMINATION OF BOTTLENECKS EXISTING AT PRESENT ) AS WELL AS THE DEVELOPMENT OF THE INDUSTRY FOR THOSE PRODUCTS WHICH SHOW GOOD MARKET PROSPECTS ; WHEREAS , THEREFORE , THE PROGRAMME HAS THE OBJECTIVES OF IMPROVING THE SITUATION AND COMPETITIVENESS OF THE SECTOR AND INCREASING THE VALUE OF FRUIT PRODUCTION AND IS THEREFORE A PROGRAMME WITHIN THE MEANING OF ARTICLE 2 OF REGULATION ( EEC ) NO 355/77 ; WHEREAS APPROVAL OF THE PROGRAMME DOES NOT AFFECT THE DECISIONS TO BE TAKEN UNDER ARTICLE 14 OF REGULATION ( EEC ) NO 355/77 IN THE MATTER OF COMMUNITY FINANCING OF PROJECTS RELATING TO THE DEVELOPMENT OF PROCESSING CAPACITIES IN ORDER NOTABLY TO VERIFY IF , ESPECIALLY FOR THE TRADITIONAL CONSERVED PRODUCTS , THE NEW CAPACITY CORRESPONDS CLOSELY TO THE MARKET OUTLETS ; WHEREAS THE PROGRAMME CONTAINS THE DETAILS REQUIRED UNDER ARTICLE 3 OF REGULATION ( EEC ) NO 355/77 , SHOWING THAT THE OBJECTIVES LAID DOWN IN ARTICLE 1 OF THAT REGULATION CAN BE ACHIEVED IN RESPECT OF THE PROCESSED FRUIT PRODUCTION SECTOR ; WHEREAS THE SCHEDULE FOR IMPLEMENTATION OF THE PROGRAMME DOES NOT EXCEED THE TIME LIMIT LAID DOWN IN ARTICLE 3 ( 1 ) ( G ) OF THE SAID REGULATION ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON AGRICULTURAL STRUCTURE , HAS ADOPTED THIS DECISION : ARTICLE 1 THE PROGRAMME FOR FRUIT PROCESSING SUBMITTED BY THE BELGIAN GOVERNMENT PURSUANT TO REGULATION ( EEC ) NO 355/77 ON 5 AUGUST 1980 IS HEREBY APPROVED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE KINGDOM OF BELGIUM . DONE AT BRUSSELS , 17 DECEMBER 1980 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT ( 1 ) OJ NO L 51 , 23 . 2 . 1977 , P . 1 .